Exhibit 10.1

Execution Version

COMMITMENT INCREASE AND EXTENSION AGREEMENT AND AMENDMENT

NO. 3 TO CREDIT AGREEMENT

This COMMITMENT INCREASE AND EXTENSION AGREEMENT AND AMENDMENT NO. 3 TO CREDIT
AGREEMENT (this “Amendment”), dated effective as of October 22, 2014 (the
“Effective Date”), is by and among Diamond Offshore Drilling, Inc., a Delaware
corporation (the “Borrower”), the Lenders party hereto, and Wells Fargo Bank,
National Association, as an issuing bank, as swing line lender, and as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

WHEREAS, the Borrower, the lenders party thereto immediately prior to the
effectiveness of this Amendment (the “Existing Lenders”), and the Administrative
Agent are parties to that certain Credit Agreement dated as of September 28,
2012, as amended by that certain Extension Agreement and Amendment No. 1 to
Credit Agreement dated effective as of December 9, 2013 (the “First Amendment”)
and that certain Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement dated effective as of March 17, 2014 (as so amended, the “Credit
Agreement”, the capitalized terms of which are used herein as therein defined
unless otherwise defined herein);

WHEREAS, pursuant to Section 2.02(a) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to cause an increase in
the Aggregate Commitment by adding to the Credit Agreement one or more
additional lenders or by allowing one or more existing Lenders to increase their
respective Commitments;

WHEREAS, the Borrower has given notice to the Administrative Agent and the
Lenders of its intention to increase the Aggregate Commitment by $500,000,000;

WHEREAS, in connection with the increase in the Aggregate Commitment pursuant to
this Amendment, Barclays Bank PLC and The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(each, a “New Lender” and, collectively the “New Lenders” and, together with the
Existing Lenders, the “Lenders”) will become Lenders under the Credit Agreement,
such that after giving effect to such increase, the Commitments of the Existing
Lenders and the New Lenders are as set forth on Schedule 2.01 attached hereto;

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to request an extension of
the Maturity Date;

WHEREAS, the Lenders party hereto have agreed to extend the Maturity Date of
their respective Commitments as more particularly set forth herein; and

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders party hereto have agreed, to make certain amendments to the Credit
Agreement, each as provided for herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Amendments.

(a) The cover page of the Credit Agreement is hereby amended by (i) deleting the
reference to “Wells Fargo Securities, LLC, J.P. Morgan Securities LLC, HSBC
Securities (USA) Inc., Citigroup Global Markets Inc. and Bank of China, New York
Branch, as Joint Lead Arrangers and Joint Bookrunners” in its entirety and
replacing it with “Wells Fargo Securities, LLC, J.P. Morgan Securities LLC, HSBC
Securities (USA) Inc., Citigroup Global Markets Inc., Bank of China, New York
Branch, SunTrust Robinson Humphrey, Inc., Barclays Bank PLC and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Bookrunners”, and
(ii) deleting the reference to “Citigroup Global Markets Inc. and Bank of China,
New York Branch, as Co-Documentation Agents” in its entirety and replacing it
with “Citigroup Global Markets Inc., Bank of China, New York Branch, SunTrust
Bank, Barclays Bank PLC, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Co-Documentation Agents”.

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in the appropriate alphabetical order:

“Third Amendment” means that certain Commitment Increase and Extension Agreement
and Amendment No. 3 to Credit Agreement dated as of October 22, 2014 among the
Borrower, the Lenders party thereto, and the Administrative Agent.

“Third Amendment Effective Date” means October 22, 2014.

(c) Section 1.01 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety as follows:

“Co-Documentation Agents” means Citigroup Global Markets Inc., Bank of China,
New York Branch, SunTrust Bank, Barclays Bank PLC, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as a co-documentation agent for
the Lenders hereunder, together with its successors in such capacity.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced or
terminated from time to time pursuant to Section 2.08 or Section 2.19,
(c) increased and/or extended from time to time pursuant to Section 2.22 and
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Commitment as of
the Third Amendment Effective Date is set forth on Schedule 2.01.

“Disqualified Lender” means each of those Persons set forth in the list
delivered by the Borrower to the Administrative Agent and the Lenders prior to
the Third Amendment Effective Date and the Affiliates of the Persons set forth
in such list.

“Fee Letters” means (a) the letter agreements dated as of (i) September 5, 2012,
(ii) February 26, 2014, and (iii) October 2, 2014, each among Wells Fargo, Wells
Fargo

 

-2-



--------------------------------------------------------------------------------

Securities, LLC and the Borrower, (b) the letter agreement dated as of
September 5, 2012 between Bank of China, New York Branch and the Borrower,
(c) the letter agreement dated as of September 5, 2012 between Citigroup Global
Markets Inc. and the Borrower, (d) the letter agreement dated as of September 5,
2012 among HSBC Bank USA, National Association, HSBC Securities (USA) Inc. and
the Borrower, (e) the letter agreement dated as of September 5, 2012 among
JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC and the Borrower, and
(f) the letter agreement dated as of October 22, 2014 between The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and the Borrower.

“Issuing Bank” means each of Wells Fargo, JPMorgan Chase Bank, N.A., HSBC Bank
USA, National Association, Bank of China, New York Branch, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and any other Lender designated as an Issuing Bank
by the Borrower with the consent of such Lender and the Administrative Agent
(such consent of the Administrative Agent not to be unreasonably withheld,
conditioned or delayed), in each case, in its capacity as an issuer of any
Letter of Credit hereunder. Each Issuing Bank may, with the consent of the
Borrower, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Lead Arrangers” means Wells Fargo Securities, LLC, J.P. Morgan Securities
LLC, HSBC Securities (USA) Inc., Citigroup Global Markets Inc., Bank of China,
New York Branch, SunTrust Robinson Humphrey, Inc., Barclays Bank PLC and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as a joint lead
arranger hereunder.

“Maturity Date” means (a) with respect to Lenders that are parties to the Third
Amendment, the fifth anniversary of the Third Amendment Effective Date, and
(b) with respect to Lenders that are not parties to the Third Amendment, the
fifth anniversary of the Second Amendment Effective Date, in each case as such
date may be, and may heretofore have been, extended by the relevant Lenders
pursuant to Section 2.22.

(d) Section 2.02(a) of the Credit Agreement is hereby amended by replacing the
reference to “(iii) the aggregate amount of all such Commitment Increases after
the Second Amendment Effective Date shall not exceed $250,000,000” with “(iii)
the aggregate amount of all such Commitment Increases after the Second Amendment
Effective Date but prior to or on the Third Amendment Effective Date shall not
exceed $500,000,000, and the aggregate amount of all such Commitment Increases
after the Third Amendment Effective Date shall not exceed $500,000,000”.

(e) Section 2.05(a) of the Credit Agreement is hereby amended by deleting the
portion of the first paragraph thereof prior to the proviso in its entirety
(but, for the avoidance of doubt, leaving the proviso in place) and replacing
such deleted language with the following:

“(a) General; Certain Conditions. Subject to the terms and conditions set forth
herein, each Issuing Bank agrees to issue Letters of Credit for the Borrower’s
own account, in a form reasonably acceptable to the Administrative Agent and
such Issuing Bank, at any time and from time to time during the Availability
Period (it being understood and agreed that (i) The Bank of

 

-3-



--------------------------------------------------------------------------------

Tokyo-Mitsubishi UFJ, Ltd., as an Issuing Bank (in such capacity, “BOTM”), shall
only be obligated to issue any Letters of Credit hereunder up to an amount equal
to $31,250,000 (the “BOTM LC Maximum Amount”) and (ii) each Issuing Bank other
than BOTM shall only be obligated to issue any Letters of Credit hereunder up to
an amount equal to $54,687,500 each (being the Letter of Credit Maximum Amount,
minus the BOTM LC Maximum Amount, divided by four (4), being the number of
Issuing Banks other than BOTM on the Third Amendment Effective Date after giving
effect to the Third Amendment);”

(f) Section 2.19(b) of the Credit Agreement is hereby amended by deleting the
portion of the first paragraph thereof prior to clause (A) of the proviso in its
entirety and replacing it with the following:

“(b) Replacement Lender. If (i) any Lender requests compensation under
Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender,
(iv) any Lender gives notice pursuant to Section 2.20, (v) any Lender shall
decline to consent to a modification or waiver of the terms of this Agreement or
any other Loan Document requested by the Borrower, (vi) any Lender is a
Declining Lender, or (vii) any Lender has, or is 100% owned, directly or
indirectly, by a company that has, a non-investment grade rating from Moody’s or
S&P or another nationally recognized rating agency, then the Borrower may, at
its sole expense and effort (and in the case of a Defaulting Lender, the
Administrative Agent may), upon notice to such Lender and the Administrative
Agent (or, if elected by the Administrative Agent with respect to a Defaulting
Lender, upon notice by the Administrative Agent to the Borrower), require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee permitted by Section 9.04 that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment)(such assignee being referred to as a “Replacement
Lender”); provided that:”

(g) Section 2.22(a) of the Credit Agreement is hereby amended by deleting the
first full sentence thereof in its entirety and replacing it with the following:

“No earlier than 90 days prior and no later than 30 days prior to each
anniversary of the Third Amendment Effective Date, upon notice to the
Administrative Agent (which shall promptly, but in any event within three
(3) Business Days after receipt of such notice, notify each Lender thereof), the
Borrower may request an extension of the Maturity Date for an additional
one-year period; provided that no more than two (2) of such one-year extensions
shall be permitted hereunder after the Third Amendment Effective Date (not
including the extension effectuated pursuant to the Third Amendment).”

 

-4-



--------------------------------------------------------------------------------

(h) Section 2.22(c) of the Credit Agreement is hereby amended by deleting the
portion of the first sentence thereof prior to clause (i) of such sentence in
its entirety and replacing it with the following:

“If the Maturity Date is extended in accordance with this Section 2.22, the
Administrative Agent and the Borrower shall determine the effective date of such
extension, which in no instance shall be earlier than the anniversary of the
Third Amendment Effective Date immediately following the Borrower’s most recent
extension request pursuant to clause (a) above or later than the Maturity Date
applicable prior to giving effect to such extension (the “Extension Effective
Date”), and upon such effectiveness”.

(i) Section 8.06(a) of the Credit Agreement is hereby amended by deleting the
first sentence thereof in its entirety and replacing it with the following:

 

“(a) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
AFFILIATE THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER), RATABLY ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES, FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL OF THE ADMINISTRATIVE AGENT, OF ANY KIND OR NATURE WHATSOEVER WHICH MAY
BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR ANY
OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT,
ANY LOAN DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN
NEGLIGENCE REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE
OR PASSIVE, IMPUTED, JOINT OR TECHNICAL), AND INCLUDING ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, FEES, CHARGES OR
DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.”

(j) Section 8.06(b) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

 

(b)

THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ISSUING BANK AND EACH AFFILIATE
THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER)
RATABLY ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES FROM AND AGAINST
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, FEES, CHARGES AND
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST SUCH ISSUING BANK OR ANY OF ITS RELATED PARTIES IN ANY
WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY LOAN DOCUMENT OR ANY
ACTION TAKEN OR OMITTED BY SUCH ISSUING BANK UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER
SUCH NEGLIGENCE IS SOLE OR

 

-5-



--------------------------------------------------------------------------------

CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL), AND INCLUDING
ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, EXPENSES, FEES, CHARGES OR
DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(k) Section 9.04(d)(iv) of the Credit Agreement is hereby amended by replacing
the phrase “, acting solely for this purpose as an agent of the Borrower” with
“, acting solely for this purpose as a non-fiduciary agent of the Borrower”.

(l) Section 9.04(e) of the Credit Agreement is hereby amended by inserting the
following phrase after the phrase “to secure obligations of such Lender to a
Federal Reserve Bank”:

“or other similar central bank, such as, but not limited to, the European
Central Bank”.

(m) Schedule 2.01 to the Credit Agreement is hereby replaced in its entirety
with Schedule 2.01 attached hereto.

Section 2. Increase of Aggregate Commitment. Pursuant to Section 2.02 of the
Credit Agreement, as amended by this Amendment, and upon the effectiveness of
this Amendment pursuant to Section 5 below, the Aggregate Commitment is hereby
increased from $1,000,000,000.00 to $1,500,000,000.00. The Commitment of each
Lender (including the Lenders who have severally agreed to increase their
respective Commitments (each, an “Increasing Lender” and collectively, the
“Increasing Lenders”) and each New Lender) is set forth on Schedule 2.01 to the
Credit Agreement attached hereto, in each case after giving effect to this
Amendment and the increase of the Aggregate Commitment pursuant to this
Amendment. The Maturity Date of the respective Commitments of each Lender shall
be the “Maturity Date”, as defined in the Credit Agreement after giving effect
to this Amendment. The requirements of Section 2.02(b) of the Credit Agreement
with respect to notices and timing are hereby waived by all parties hereto with
respect to the increase described in this Section 2.

Section 3. New Lenders. Each New Lender is hereby added to the Credit Agreement
as a Lender, and each such New Lender agrees to be bound by all the terms and
provisions of the Credit Agreement binding on a Lender. By their execution of
this Amendment, the Administrative Agent, the Swingline Lender and each Issuing
Bank hereby consent to the addition of each New Lender, as and to the extent
required under Section 2.02(a)(v) of the Credit Agreement with respect to the
addition of any CI Lender.

Section 4. Consent to Extension of Maturity Date. Upon the effectiveness of this
Amendment pursuant to Section 5 below, the Maturity Date of the Commitments of
the Lenders who have severally agreed to extend their respective Commitments is
hereby extended to the fifth (5th) anniversary of the Effective Date of this
Amendment, as set forth on Schedule 2.01 to the Credit Agreement, as amended by
this Amendment. The Maturity Date with respect to the Commitments of each other
Lender, if any, shall remain unchanged, as set forth on Schedule

 

-6-



--------------------------------------------------------------------------------

2.01 to the Credit Agreement, as amended by this Amendment. The extension of the
Maturity Date on the Effective Date of this Amendment as set forth in this
Section 4 shall be deemed to constitute an exercise of the Borrower’s right to
request an extension pursuant to Section 2.22 of the Credit Agreement, as
amended by this Amendment, and the Extension Effective Date of such extension of
the Maturity Date shall be deemed to be the Effective Date; provided, that, for
the avoidance of doubt, two (2) such one-year extensions shall be permitted
pursuant to the Credit Agreement, as amended by this Amendment, after the Third
Amendment Effective Date (in addition to the extension effectuated pursuant to
this Amendment). The requirements of Section 2.22 of the Credit Agreement with
respect to notices and timing are hereby waived by all parties hereto with
respect to the extension described in this Section 4.

Section 5. Conditions Precedent. This Amendment shall become effective as of the
Effective Date upon the satisfaction of the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received the following,
each dated on or before the Effective Date, duly executed by all the parties
thereto, each in form and substance reasonably satisfactory to the
Administrative Agent:

(1) counterparts of this Amendment duly executed by the Borrower, each New
Lender, each Extending Lender (which collectively must constitute Lenders
holding Commitments, in the aggregate, in an amount greater than 50% of the
aggregate amount of the Commitments outstanding immediately prior to the
Effective Date hereof), each Increasing Lender, the Administrative Agent, the
Swingline Lender and each Issuing Bank;

(2) a Revolving Note payable to the order of (a) each Increasing Lender in the
amount of such Increasing Lender’s Commitment, as increased hereby, and (b) each
New Lender in the amount of such New Lender’s Commitment, each to the extent
requested by such Lender;

(3) a certificate from a Responsible Officer of the Borrower dated as of the
Effective Date stating that, both before and after giving effect to this
Amendment, the increase of the Aggregate Commitment pursuant to this Amendment
and the extension of the Commitments pursuant to this Amendment, (i) all
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to the extent that any representations and
warranties already are qualified or modified by materiality in the text thereof)
on and as of the Effective Date, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the Effective Date, such representations and warranties shall continue to
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to the extent that any representations and
warranties already are qualified or modified by materiality in the text thereof)
as of such specified earlier date, and (ii) no Event of Default shall have
occurred and be continuing;

(4) a secretary’s certificate of the Borrower dated the Effective Date and
certifying (i) that there have been no changes to the organizational documents
of the Borrower since the Second Amendment Effective Date or attaching such
amendments, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of

 

-7-



--------------------------------------------------------------------------------

Directors of the Borrower authorizing the execution and delivery of this
Amendment and the Loan Documents executed in connection herewith, if any, the
performance of the Credit Agreement as amended hereby and the other Loan
Documents, the increase of the Aggregate Commitment pursuant hereto, and the
extension of the Commitments pursuant hereto, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, and
(iii) as to the incumbency and specimen signature of each officer of the
Borrower executing this Amendment, any Loan Document delivered in connection
herewith, if any, or any other document delivered in connection herewith on
behalf of the Borrower;

(5) a certificate from a Responsible Officer of the Borrower dated the Effective
Date and certifying that (i) the conditions of Section 2.02 of the Credit
Agreement with respect to the increase of the Aggregate Commitment pursuant
hereto (other than the requirements of Section 2.02(b) of the Credit Agreement
with respect to notices and timing), and (ii) the conditions of Section 2.22 of
the Credit Agreement with respect to the extension of the Maturity Date (other
than with respect to notices and timing), have been satisfied;

(6) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Borrower;

(7) a legal opinion of Duane Morris LLP, counsel for the Borrower, in form and
substance reasonably acceptable to the Administrative Agent; and

(8) such other documents and governmental certificates as the Lender Parties may
reasonably request.

(b) Payment of Fees and Expenses. On the Effective Date, the Borrower shall have
paid the fees required to be paid to the Administrative Agent and the Lenders,
including, without limitation, (i) the fees set forth in that certain Fee Letter
dated as of October 2, 2014 among Wells Fargo Bank, National Association, Wells
Fargo Securities, LLC and the Borrower and (ii) all other costs and expenses
which are payable pursuant to Sections 9.03 and 2.16 of the Credit Agreement.

Section 6. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent that the representations and warranties set forth in
Article III of the Credit Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representations and warranties already are qualified or modified
by materiality in the text thereof) on the Effective Date as if made on and as
of the Effective Date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case they are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to the extent that any representations and warranties
already are qualified or modified by materiality in the text thereof) as of such
earlier date, and as if each reference in said Article III to “this Agreement”
or “the Loan Documents” included reference to this Amendment.

Section 7. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW

 

-8-



--------------------------------------------------------------------------------

YORK. Except as herein provided, the Credit Agreement shall remain unchanged and
in full force and effect. This Amendment is, for the avoidance of doubt, a Loan
Document under the Credit Agreement. The execution and delivery of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Loan
Document, nor, except as herein provided, constitute a waiver of any provision
of the Credit Agreement or any Loan Document. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder” or words of like import shall mean and be a reference to the Credit
Agreement, as affected and amended by this Amendment. Upon delivery by the
Borrower to any Increasing Lender (or to the Administrative Agent for the
account of such Increasing Lender) of any Revolving Note pursuant to
Section 5(a)(2)(a) of this Amendment, such Increasing Lender agrees to return to
the Borrower, with reasonable promptness, any Note that such Revolving Note
replaces. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Transmission by facsimile or electronic transmission (e.g., PDF) of
an executed counterpart of this Amendment shall be deemed to constitute due and
sufficient delivery of such counterpart.

[Signature Pages Follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.

 

BORROWER: DIAMOND OFFSHORE DRILLING, INC. By:  

/s/ Scott Kornblau

Name:   Scott Kornblau Title:   Treasurer

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

LENDER PARTIES: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swingline Lender, an Issuing Bank, a Lender, an Increasing Lender and an
Extending Lender By:  

/s/ T. Alan Smith

Name:   T. Alan Smith Title:   Managing Director

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Bank, a Lender, an Increasing Lender
and an Extending Lender By:  

/s/ Dave Katz

Name:   Dave Katz Title:   Executive Director

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as an Issuing Bank, a Lender, an Increasing
Lender and an Extending Lender By:  

/s/ Steven Smith

Name:   Steven Smith Title:   Director #20290

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH,

as an Issuing Bank, a Lender, an Increasing Lender

and an Extending Lender

By:  

/s/ Haifeng Xu

Name:   Haifeng Xu Title:   Executive Vice President

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as an Issuing Bank and a New Lender

By:   /s/ Maria Ferradas Name:   Maria Ferradas Title:   Vice President

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender, an Increasing Lender and an Extending Lender

By:   /s/ Peter Kardos Name:   Peter Kardos Title:   Vice President

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender, an Increasing Lender and an Extending Lender By:  

/s/ Yann Pirio

Name:   Yann Pirio Title:   Managing Director

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a New Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender, an Increasing Lender and an Extending Lender

By:

 

/s/ Jay T Sartain

Name:

  Jay T Sartain

Title:

  Authorized Signatory

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an Extending Lender By:  

/s/ Jonathan Luchansky

Name:   Jonathan Luchansky Title:   Assistant Vice President

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and an Extending Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

Signature Page to Commitment Increase and Extension Agreement and Amendment No.
3 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER

 

NON-EXTENDED
COMMITMENT

 

EXTENDED

COMMITMENT

 

AGGREGATE
COMMITMENT

 

MATURITY

DATE

Wells Fargo Bank, National Association   $0   $160,000,000   $160,000,000  

5 years after Third

Amendment

Effective Date

JPMorgan Chase Bank, N.A.   $0   $160,000,000   $160,000,000  

5 years after Third

Amendment

Effective Date

HSBC Bank USA, National Association   $0   $160,000,000   $160,000,000  

5 years after Third

Amendment

Effective Date

Bank of China, New York Branch   $0   $160,000,000   $160,000,000  

5 years after Third

Amendment

Effective Date

The Bank of Tokyo-Mitsubishi UFJ, Ltd.   $0   $160,000,000   $160,000,000  

5 years after Third

Amendment

Effective Date

Citibank, N.A.   $0   $160,000,000   $160,000,000  

5 years after Third

Amendment

Effective Date

SunTrust Bank   $0   $160,000,000   $160,000,000  

5 years after Third

Amendment

Effective Date

Barclays Bank PLC   $0   $160,000,000   $160,000,000  

5 years after Third

Amendment

Effective Date

Royal Bank of Canada   $0   $65,000,000   $65,000,000  

5 years after Third

Amendment

Effective Date

PNC Bank, National Association   $0   $60,000,000   $60,000,000  

5 years after Third

Amendment

Effective Date

Goldman Sachs Bank USA   $0   $55,000,000   $55,000,000  

5 years after Third

Amendment

Effective Date

The Bank of New York Mellon   $40,000,000   $0   $40,000,000  

5 years after Second

Amendment

Effective Date

 

 

 

 

 

 

 

Total

  $40,000,000   $1,460,000,000   $1,500,000,000    

 

 

 

 

 

 

Schedule 2.01 to Credit Agreement

Diamond Offshore Drilling, Inc.